DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.

Response to Amendment/Arguments
	Claims 1 and 4 have been amended.  Claims 9-16 have been added.  Claims 1-16 are pending and under examination.
Applicant's arguments filed 30 June 2022 with respect to the rejection of the claims under 35 USC 103 over CN '598  have been fully considered but are not persuasive.

	Applicant argues in numbered paragraphs 13-15 that the cited reference CN '598 teaches away from the claimed oxygen range.
	The Examiner responds that CN '598 broadly teaches an amount of oxygen such that the plastic strain of the alloy is 0.5-20% with a preferred range of 0.04-0.4 (bottom p. 1).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  See MPEP 2123.
	
	Applicant argues in numbered paragraphs 16-22 that the prior art by reference to Exhibits A and B (two articles provided by applicant) that the high oxygen content of the claimed amorphous alloy is unconventional in the prior art.
	The Examiner responds that the fact remains that CN '598 discloses compositions with an oxygen content of 0.04-0.4% oxygen, and thus teaches a composition that overlaps with the instantly claimed composition.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  See MPEP 2123.

	Applicant argues in numbered paragraphs 23-25 that CN '598 does not teach certain properties that are now recited in claim 1.
	The Examiner responds that regarding the casting dimensions, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; see MPEP 2144.04(IV)(A).
Further regarding the mechanical properties, per MPEP 2112.01(I): "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)" (emphasis added).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4- rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
	Claim 4 has been amended to recite "in a non-instantaneous manner" in relation to the power increase during smelting; thus, the scope of the claim now includes embodiments where the power is not increased "slowly" during the smelting.  However, the application as filed describes all power increase for the smelting being done in a "slowly" manner.  Therefore, the claim now contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention; thus, the claim fails to comply with the written description requirement of 35 U.S.C. 112(a).
Regarding dependent claims 5-10, these claims do not remedy the deficiencies of parent claim 4 noted above, and are rejected for the same rationale.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101906598 (CN '598).  The Examiner has provided a machine translation of CN '598.  The citation of the prior art in this rejection refers to the machine translation.
	
	CN '598 discloses a Zr-based amorphous alloy with a composition according to the formula: (ZraM1-a)100-xOx where a is 0.1-0.9 and x is preferably 0.04-0.4 (bottom p. 1); M may be selected to be Hf, Cu, Ni, and Al (middle p. 2).  Thus, one of ordinary skill in the art can select a Zr-based amorphous alloy with a composition consisting of Zr, Hf, Cu, Ni, Al, and O from the disclosure of CN '598.
Element
Claim 1
Claim 2
Claim 3
Overlap
Zr
49-55
52.5-54
50.5-52
49-55
Hf
0.05-1
0.3-0.6
0.4-0.8
0.05-1
Cu
31-38
33-35.5
36-37.5
31-38
Ni
3-5
3.2-4
3-4.5
3-5
Al
7-10.5
8-10
8-10
7-10.5
O
0.05-0.5
0.05-0.2
0.05-0.3
0.04-0.4


For example, one can select a composition from CN '598 of (Zr52.5Hf0.5Cu33Ni4Al10)99.9O0.1 (a = 52.5, 1-a = 47.5), which meets claims 1 and 2, or (Zr50.5Hf0.5Cu37Ni3Al9)99.9O0.1 (a = 50.5, 1-a = 49.5), which meets claims 1 and 3.  Further, one can select a composition from CN '598 of (Zr52.5Hf0.5Cu33Ni4Al10)99.6O0.4 (a = 52.5, 1-a = 47.5), which meets claims 1, 11, 12, 15, and 16 or (Zr50.5Hf0.5Cu37Ni4Al8)99.6O0.4 (a = 50.5, 1-a = 49.5), which meets claims 1, 11, 13, 14, 15, and 16.
As set forth in MPEP 2144.05(I), in the case where the claimed range(s) "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding the casting dimensions, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; see MPEP 2144.04(IV)(A).  
Regarding the mechanical properties, per MPEP 2112.01(I): "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)" (emphasis added).  The prior art may be selected to have a substantially identical composition.  Therefore, a prima facie case of obviousness has been shown.

Allowable Subject Matter
Claims 4-10 contain allowable subject matter over the prior art.
The following is an Examiner's statement of reasons for indication of allowable subject matter:
CN '598 discloses a Zr-based amorphous alloy with a composition according to the formula: (ZraM1-a)100-xOx where a is 0.1-0.9 and when M is Hf, Al, Cu, and Ni, x is preferably 0.01-0.2 (middle p. 2 of machine translation).  Thus, one of ordinary skill in the art can select a Zr-based amorphous alloy with a composition consisting of Zr, Hf, Cu, Ni, Al, and O from the disclosure of CN '598.  
CN '598 additionally discloses a method manufacturing a Zr-based amorphous alloy according to claim 1, characterized in that, the raw material is heated and smelted by induction melting with a melting temperature that can be selected to be within 1400-1600°C (upper p. 3 of translation).
CN '598 does not disclose or suggest a method for manufacturing a Zr-based amorphous alloy, characterized in that, the power is increased in a non-instantaneous manner during the smelting and the melting temperature is controlled, the holding time is not less than 180 seconds at the highest temperature, and the melt is poured into the mold by flip casting, and the casting temperature is higher than 1100°C.
Therefore, CN '598 does not disclose or reasonably render obvious the method of claims 4-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738